Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION

This action is response to the application filed on June 26, 2020.

Claims 1-20 are pending.

Double Patenting

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

Claims 1-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,958,882.  Although the conflicting claims are not identical, they are not patentably distinct from each other.

Claims 1-20 of U.S. Patent No. 8,958,882 (hereinafter, "Patent"), contains every element of claim 1-20 of the instant application (hereinafter, "Instant Applicant") and thus anticipate the claims of the instant application. Claims of the instant application therefore are not patently distinct from the earlier patent claims and as such are unpatentable over obvious-type double patenting. A later patent claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is 




16/914,022
8,958,882.  








determining a treatment protocol for a patient based at least on a plurality of good-fit determinations; and 



applying a transcranial current stimulation based on the treatment protocol to the patient via: 

a plurality of spaced-apart removable and replaceable at least one of: electrodes and sensors, arranged in a piece of headgear; 

an electroencephalography device wired to one or more of said at least one of: electrodes and sensors; and 

a transcranial current stimulation device wired to one or more of said electrodes based on the treatment protocol


 
receiving a plurality of input data relating to a patient; electronically analyzing the plurality of input data with a plurality of reference data to generate a plurality of 
good-fit determinations;  

electronically determining, using at least one processing device, a treatment protocol for the patient based at least on the plurality of good-fit determinations; and 

applying a transcranial current stimulation based on the treatment protocol to the patient via: 

a plurality of spaced-apart removable and replaceable at least one of: electrodes and sensors, arranged in a piece of headgear;  

an electroencephalography device wired to one or more of said at least one of: electrodes and sensors; and 

a transcranial current stimulation device wired to one or more of said electrodes, wherein, transcranial current stimulation is engaged using at least one anode and at least one cathode of a selected brain region based on the treatment protocol
 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



     Claim 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Juliana et al (U.S. Pub. No.  2018/0246964).

With respect to claims 1 and 11, Juliana et al teaches 
determining a treatment protocol for a patient based at least on a plurality of good-fit determinations (col. 2, lines 20-34, treatment position on the patient's head or a position used to find a treatment); and 
applying a transcranial current stimulation based on the treatment protocol to the patient via (col. 1, lines 10-15): 

electrodes and sensors, arranged in a piece of headgear (FIG. 3 illustrates a view of an example treatment instrument and holder in accordance with an embodiment of the invention.  in FIG. 3 a patient's head may be positioned on headrest 113, while a user positions treatment instrument 101.  FIG. 3 also further illustrates the 
configuration of first arm 106, second arm 111, rotating assembly 104 and curved portion 103); 
an electroencephalography device wired to one or more of said at least one of: electrodes and sensors (col. 8, lines 20-24, handles may have optic and/or pressure sensors); and 
a transcranial current stimulation device wired to one or more of said electrodes based on the treatment protocol (FIG. 3 illustrates a treatment instrument).

 With respect to claims 2 and 12, Juliana et al teaches acquiring updated patient information after transcranial stimulation; and analyzing the updated patent information using reference data (col. 2, lines 20-34, treatment position on the patient's head or a position used to find a treatment). 

With respect to claim 3 and 13, Juliana et al teaches electronically determining an updated treatment protocol for the patient (col. 9, lines 10-59, designed to position a TMS coil for treatment of central nervous system disease states using TMS therapies).
   


With respect to claim 6 and 16, Juliana et al teaches to determining the treatment protocol (col. 2, lines 20-34, treatment position on the patient's head or a position used to find a treatment).

With respect to claim 7 and 17, Juliana et al teaches receiving a plurality of input data about the patient, the plurality of input data includes at least one of: electronic submission via a patient interface; a diagnosis input code; a DSM diagnosis code; data indicating patient medications; electroencephalogram data; electrocardiogram data; and vestibular balance data (col. 2, lines 20-34, treatment position on the patient's head or a position used to find a treatment).

With respect to claim 8 and 18, Juliana et al teaches cluster of an electrode with a first polarity surrounded by at least three electrodes of a second polarity (FIG. 3 illustrates a view of an example treatment instrument and holder in accordance with an embodiment of the invention.  As shown in FIG. 3 in more detail, a patient's head may be positioned on headrest 113).



With respect to claim 10 and 20, Juliana et al teaches cluster stimulates a different region of the brain based on the analysis (FIG. 3 illustrates a view of an example treatment instrument and holder).


Allowable Subject Matter

Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assist from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISAAC M WOO/Primary Examiner, Art Unit 2163